Statutory action of detinue by appellant against appellee for one horse. Defendant answered the suit by setting up a lien under sections 8892 and 8893 of the Code. Plaintiff replied that defendant had received the horse under a contract, the effect of which was to exclude the notion of a lien. 17 R. C. L. 607. This resulted in an issue of fact between the parties as to which the testimony was in conflict. This issue was tried by the court without a jury, and judgment was rendered for the defendant.
The evidence was taken viva voce in the presence of the court. In such cases the rule is not to reverse the finding unless it is so manifestly against the evidence that a judge at nisi prius would set aside the verdict of a jury rendered on the same testimony. Cobb v. Malone, 92 Ala. 635, 9 So. 738. After examining the testimony with due care, we are unable to say with proper assurance of correctness that the court committed error in the judgment rendered.
Judgment affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.